                                                  THE HONORABLE BRIAN D. LYNCH
1                                                 CHAPTER 13
                                                  HEARING DATE: August 6, 2019
2
                                                  HEARING TIME: 1:00 P.M.
3                                                 LOCATION: Vancouver, Washington
                                                  RESPONSE DATE: July 30, 2019
4

5

6

7

8

9

10                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                       WESTERN DISTRICT OF WASHINGTON AT TACOMA
11

12    In re:                                      Case No.: 19-40662-BDL
13    CELENA ANN WILLIAMS,                        TRUSTEE’S RESPONSE TO DEBTOR'S
                                                  MOTION TO APPROVE SETTLEMENT &
14
                                                  APPROVE DEBTOR(S) EXEMPTION
15
                                        Debtor.

16             COMES NOW, Michael G. Malaier, Chapter 13 Standing Trustee, and responds to
17
     Debtor's Motion to Approve Settlement & Approve Debtor(s) Exemption (“Motion”)(ECF No.
18
     30), as follows:
19
                                             BACKGROUND
20
               Debtor filed this Chapter 13 case on March 7, 2019. The applicable commitment period
21
     is sixty months. The case is currently in the fourth month. The bar date for filing non-
22
     governmental claims was May 16, 2019. Filed unsecured claims total $23,194.86. Debtor
23
     proposes to pay at least $5,475.00 to allowed nonpriority unsecured claims.
24

25
                                                                                    Michael G. Malaier
                                                                            Chapter 13 Standing Trustee
     RESPONSE                                                                   2122 Commerce Street
                                                  -1                               Tacoma, WA 98402
                                                                                        (253) 572-6600
                                                RESPONSE
1
            Trustee does not generally oppose approval of the proposed settlement; however, the Court
2

3
     previously entered an order holding Debtor’s claimed exemption under Wash. Rev. Code §

4    6.15.010(1)(d)(vi) in abeyance until the personal injury claim was liquidated. ECF No. 28.

5           Based on the information provided in and with Debtor’s Motion, Trustee has now filed a

6    substantive objection to Debtor’s claimed exemption. There is no evidence provided that any
7    portion of the proposed settlement proceeds is attributable to actual bodily injury, much less, the
8
     entire amount. Based on the letter provided it would appear that the settlement represents pain
9
     and suffering and/or actual pecuniary losses, to which the exemption does not apply.
10
            WHEREFORE, Trustee requests that the settlement be approved, but the funds be held
11
     by the Trustee pending resolution of Trustee’s objection to exemptions.
12
            DATED this 29th day of July, 2019.
13

14
                                                       /s/ Mathew S. LaCroix
                                                       Mathew S. LaCroix, WSBA# 41847 for
15
                                                       Michael G. Malaier, Chapter 13 Trustee
16

17

18

19

20

21

22

23

24

25
                                                                                      Michael G. Malaier
                                                                              Chapter 13 Standing Trustee
     RESPONSE                                                                     2122 Commerce Street
                                                  -2                                 Tacoma, WA 98402
                                                                                          (253) 572-6600
                                          CERTIFICATE OF MAILING
1

2            I certify under penalty of perjury under the laws of the United States that on July 29, 2019, I
     caused to be mailed via regular mail a true and correct copy of the Trustee’s Response to Motion to
3    Approve Settlement and Approve Debtor(s) Exemption to the following:

4            Celena Ann Williams
             7129 NE 28th Ave
5            Vancouver WA 98665

6    The following parties received Trustee’s Response to Motion to Approve Settlement and Approve
     Debtor(s) Exemption via ECF:
7
             Ellen Ann Brown
8
             Lance E. Olsen
             U.S. Trustee
9
             Executed at Tacoma, Washington this 29th day of July, 2019.
10

11
                                                               /s/ Ruth Wilson
                                                               Motion Coordinator for
12
                                                               Michael G. Malaier, Chapter 13 Trustee

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                                            Michael G. Malaier
                                                                                    Chapter 13 Standing Trustee
     RESPONSE                                                                           2122 Commerce Street
                                                      -3                                   Tacoma, WA 98402
                                                                                                (253) 572-6600
